Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry J. Daley on 4/26/22.

		   Claims    

25. (Currently Amended) A non-transitory computer-executable medium which when executed by a quantum computer comprising a plurality of coupled physical qubits arranged in a hexagonal lattice or a square lattice, causes a quantum processor comprising the plurality of coupled physical qubits arranged in the hexagonal lattice or the square lattice to:
       perform measurements of weight-four stabilizers, weight-two stabilizers, or both of a surface
code formed using at least a sub-plurality of a plurality of physical qubits, or perform measurements of weight-four Bacon-Shor type gauge operators, wherein said plurality of physical qubits comprise a plurality of data qubits, a plurality of ancilla qubits and a plurality of flag qubits, wherein each pair of interacting data qubits in said plurality of data qubits interact with a flag qubit in said plurality of flag qubits and adjacent flag qubits both interact with a common ancilla qubit in said plurality of ancilla qubits; and

correct fault-tolerantly quantum errors in one or more of said at least sub-plurality of
physical qubits based on a measurement from at least one flag qubit.

					 Allowability
Claims 1-25 are allowed. 
It has been determined after careful review of the claims, when read as a whole, that the prior art 
Bueb et al. (U.S. Pub. No. 2012/0311393) teaches: a plurality of memory sectors which may produce read or write errors, such that if a memory sector includes a threshold number of error prone memory locations, wherein, that memory sector may be judged as non-functional and retired. Further, a sector of EC or one or more error correction code memory may be used as a replacement for the memory sector to be retired. Also, a memory map may be used by a controller to adjust or redirect read or write operations from one sector to another, and the signal or state information previously stored in the sector may be transferred to another sector in place of EC or one or more error correction codes previously stored.
However, when read as a whole, the prior art does not teach per claim 1: performing measurements of weight-four stabilizers, weight-two stabilizers, or both of a
surface code formed using at least a sub-plurality of said plurality of physical qubits, or performing measurements of weight-four Bacon-Shor type gauge operators; and
correcting fault-tolerantly quantum errors in one or more of said at least sub-plurality of
physical qubits based on a measurement from at least one flag qubit.
Further, when read as a whole, the prior art also does not teach per claim 12: assigning a weight to said at least one edge, the weight depending on a calculated probability of said at least one edge containing a data qubit error; updating a weight of said plurality of edges based on said calculated probability; and correcting an error of at least a portion of said plurality of edges based on the updated weight.

     Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
              EA   
            5/3/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112